J-S65028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AMIN H.H. GIBBS                            :
                                               :
                       Appellant               :   No. 1711 EDA 2016

             Appeal from the Judgment of Sentence April 8, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0004779-2013,
                            CP-51-CR-0004781-2013


BEFORE: OLSON, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                   FILED MARCH 28, 2018

        Amin H.H. Gibbs appeals nunc pro tunc from the judgment of sentence

imposed April 8, 2015, in the Philadelphia County Court of Common Pleas.

The trial court sentenced Gibbs to an aggregate term of 17½ to 35 years’

imprisonment following his jury conviction of charges of aggravated assault,

persons not to possess firearms (two counts), and carrying a firearm on a

public street in Philadelphia1 in two consolidated cases. Contemporaneous

with this appeal, Gibbs’s counsel has filed a petition to withdraw from

representation and an Anders brief. See Anders v. California, 386 U.S.
738 (1967); Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981). The

Anders brief addresses four issues: (1) the sufficiency of the evidence; (2)

the weight of the evidence; (3) the court’s denial of a motion to suppress; and
____________________________________________


1   18 Pa.C.S. §§ 2702(a), 6105, and 6108, respectively.
J-S65028-17



(4) the discretionary aspects of sentencing. Moreover, Gibbs submitted a pro

se filing raising additional arguments on appeal. For the reasons below, we

affirm the judgment of sentence and grant counsel’s petition to withdraw.

      The pertinent facts and procedural history underlying this appeal are as

follows. On October 24, 2012, Gibbs had an argument with Devoun Handy

outside West Park Homes, a housing project located at 300 Busti Street in

West Philadelphia. During the altercation, Gibbs pulled out two firearms and

began shooting at Handy. Handy fled, and escaped unharmed.

      In the early morning hours of November 17, 2012, another shooting

incident occurred on Holden Street outside West Park Homes, where Handy

was attending a party. While Handy was standing outside with several others,

a Chevrolet Impala approached them and an individual in the passenger seat

started firing a gun in their direction. One of the people in the group, Zykia

Sanders, was fatally struck by a bullet. In statements to the police, witnesses

identified Gibbs as the shooter in both incidents.

      On November 23, 2012, police went to arrest Gibbs at the home of his

girlfriend, Rasheedah Malone. When Malone answered the door, the arresting

officer heard Gibbs run upstairs.      The officer ordered Gibbs to return

downstairs.   Gibbs complied and was taken into custody.           The police

subsequently secured and executed a search warrant at the residence. They

recovered from the second-floor front bedroom a .22-caliber revolver, a

sawed-off shotgun, a black iPhone in a blue rubber case, and mail addressed

to Gibbs.

                                     -2-
J-S65028-17



       The Commonwealth charged Gibbs with aggravated assault, persons not

to possess firearms, carrying a firearm on a public street in Philadelphia, and

related offenses in connection with the October 24, 2012, shooting (Docket

No. 4781-2013); murder and related offenses in connection with the

November 17, 2012, shooting (Docket No. 4782-2013); and persons not to

possess firearms and prohibited offensive weapons with respect to the

firearms recovered during the November 23, 2012, search of Malone’s house

(Docket No. 4779-2013). On October 20, 2014, while represented by counsel,

Gibbs filed a pro se motion to suppress. The trial court held a hearing and

denied the suppression motion on December 2, 2014.2               Following a

consolidated trial, a jury convicted Gibbs at Docket No. 4781-2013 of

aggravated assault, persons not to possess firearms, and carrying a firearm

on a public street in Philadelphia. At Docket No. 4779-2013, the jury convicted

Gibbs of the separate charge of persons not to possess firearms. Gibbs was

acquitted of all other charges.

       On April 8, 2015, the trial court sentenced Gibbs to an aggregate term

of 17½ to 35 years’ imprisonment. Gibbs filed a timely post-sentence motion

challenging the weight of the evidence. The motion was denied by operation
____________________________________________


2 There is no indication in the record that counsel ever filed a written motion
to suppress. At the commencement of the suppression hearing, the court
asked defense counsel to state the basis for the suppression motion, and
counsel raised two issues: (1) lack of probable cause supporting the search
warrant for Malone’s residence, and (2) the lawfulness of Gibbs’ arrest. See
N.T., 12/2/2014, at 3-4.



                                           -3-
J-S65028-17



of law on August 11, 2015. On February 5, 2016, Gibbs filed a timely petition

pursuant to the Post Conviction Relief Act3 (“PCRA”), requesting reinstatement

of his direct appeal rights nunc pro tunc. The PCRA court reinstated Gibbs’

direct appeal rights on May 6, 2016. This timely appeal followed.4

        When counsel files a petition to withdraw and accompanying Anders

brief, we must first examine the request to withdraw before addressing any of

the substantive issues raised on appeal. Commonwealth v. Goodwin, 928
A.2d 287, 290 (Pa. Super. 2007) (en banc). Here, our review of the record

reveals counsel has complied with the requirements for withdrawal outlined in

Anders, supra, and its progeny. Notably, counsel completed the following:

(1) he filed a petition for leave to withdraw, in which he states he has made a

conscientious examination of the record and concludes the appeal is wholly

frivolous; (2) he filed an Anders brief pursuant to the dictates of

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009); (3) he

furnished a copy of the Anders brief to Gibbs; and (4) he advised Gibbs of

his right to retain new counsel or proceed pro se.        Commonwealth v.

Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en banc).

        Therefore, we proceed to an examination of the issues addressed in the

Anders brief. Moreover, because Gibbs filed a pro se response to counsel’s
____________________________________________


3   42 Pa.C.S. §§ 9541-9546.

4 On June 14, 2016, the trial court ordered Gibbs to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). After
receiving an extension of time, Gibbs’ counsel filed a Rule 1925(c)(4)
statement of intent to file an Anders brief in lieu of a concise statement.

                                           -4-
J-S65028-17



request to withdraw, in which he raised several additional claims he believes

are meritorious, we must also determine whether those claims are frivolous.

See Commonwealth v. Bennett, 124 A.3d 327, 333 (Pa. Super. 2015)

(“[W]hen an appellant, either acting pro se or through private counsel, files a

response to the Anders brief, our independent review is limited to those

issues raised in the Anders brief. We then review the subsequent pro se or

counseled filing as we do any advocate’s brief.”).5

       The first issue identified in the Anders brief challenges the sufficiency

of the evidence supporting Gibbs’ convictions. See Anders Brief at 10.

       Our standard of review for a challenge to the sufficiency of the evidence

is well-settled:

          Whether sufficient evidence exists to support the verdict is
          a question of law; our standard of review is de novo and our
          scope of review is plenary. When reviewing the sufficiency
          of the evidence, this Court is tasked with determining
          whether the evidence at trial, and all reasonable inferences
          derived therefrom, are sufficient to establish all elements of
          the offense beyond a reasonable doubt when viewed in the
          light most favorable to the Commonwealth [.] The evidence
          need not preclude every possibility of innocence and the
          fact-finder is free to believe all, part, or none of the evidence
          presented.

Commonwealth v. Walls, 144 A.3d 926, 931 (Pa. Super. 2016), appeal

denied, 167 A.3d 698 (Pa. 2017) (internal citations and quotation marks



____________________________________________


5To the extent Gibbs’ pro se issues are related to the claims addressed in the
Anders brief, we will review them together.


                                           -5-
J-S65028-17


omitted).

      The Pennsylvania Crimes Code defines aggravated assault in relevant

part as follows:

         A person is guilty of aggravated assault if he:

         (1) attempts to cause serious bodily injury to another, or
         causes such injury intentionally, knowingly or recklessly
         under circumstances manifesting extreme indifference to
         the value of human life;

                                  *    *    *

         (4) attempts to cause or intentionally or knowingly causes
         bodily injury to another with a deadly weapon[.]

18 Pa.C.S. § 2702(a)(1), (4).      Further, the Crimes Code sets forth the

following definitions:

         “Bodily injury.”    Impairment of physical condition or
         substantial pain.

         “Deadly weapon.”       Any firearm, whether loaded or
         unloaded, or any device designed as a weapon and capable
         of producing death or serious bodily injury, or any other
         device or instrumentality which, in the manner in which it is
         used or intended to be used, is calculated or likely to
         produce death or serious bodily injury.

         “Serious bodily injury.”      Bodily injury which creates a
         substantial risk of death or which causes serious, permanent
         disfigurement, or protracted loss or impairment of the
         function of any bodily member or organ.

18 Pa.C.S. § 2301. “For aggravated assault purposes, an ‘attempt’ is found

where the accused, with the required specific intent, acts in a manner which

constitutes a substantial step toward perpetrating a serious bodily injury upon

another.” Commonwealth v. Gruff, 822 A.2d 773, 776 (Pa. Super. 2003),

                                      -6-
J-S65028-17


appeal denied, 863 A.2d 1143 (Pa. 2004).            “[I]n instances where the

defendant has both drawn and fired (or drawn and misfired) a gun, we have

consistently held that an aggravated assault occurred.” Commonwealth v.

Matthews, 870 A.2d 924, 929 (Pa. Super. 2005) (en banc).

      The Crimes Code defines the offense of carrying firearms on public

streets or public property in Philadelphia as follows:

         No person shall carry a firearm, rifle or shotgun at any time
         upon the public streets or upon any public property in a city
         of the first class unless:

         (1) such person is licensed to carry a firearm; or

         (2) such person is exempt from licensing under section
         6106(b) of this title (relating to firearms not to be carried
         without a license).

18 Pa.C.S. § 6108.

      The offense of persons not to possess firearms is defined as follows:

         A person who has been convicted of an offense enumerated
         in subsection (b), within or without this Commonwealth,
         regardless of the length of sentence or whose conduct meets
         the criteria in subsection (c) shall not possess, use, control,
         sell, transfer or manufacture or obtain a license to possess,
         use, control, sell, transfer or manufacture a firearm in this
         Commonwealth.

18 Pa.C.S. § 6105(a)(1).     When a prohibited item is not discovered on a

defendant’s person, or in his actual possession, the Commonwealth may prove

the defendant had constructive possession of the item:

            Constructive possession is a legal fiction, a pragmatic
            construct to deal with the realities of criminal law
            enforcement. Constructive possession is an inference
            arising from a set of facts that possession of the

                                      -7-
J-S65028-17


           contraband was more likely than not. We have
           defined constructive possession as conscious
           dominion.      We subsequently defined conscious
           dominion as the power to control the contraband and
           the intent to exercise that control. To aid application,
           we have held that constructive possession may be
           established by the totality of the circumstances.

        Commonwealth v. Brown, 48 A.3d 426, 430 (Pa. Super.
        2012), appeal denied, [] 63 A.3d 1243 ([Pa.] 2013)
        (internal   quotation    marks    and   citation omitted).
        “Additionally, it is possible for two people to have joint
        constructive possession of an item of contraband.”
        Commonwealth v. Sanes, 955 A.2d 369, 373 (Pa. Super.
        2008), appeal denied, 601 Pa. 696, 972 A.2d 521 (2009).

Commonwealth v. Hopkins, 67 A.3d 817, 820-21 (Pa. Super. 2013), appeal

denied, 78 A.3d 1090 (Pa. 2013). “An intent to maintain a conscious dominion

may be inferred from the totality of the circumstances, and circumstantial

evidence may be used to establish a defendant’s possession of drugs or

contraband.” Commonwealth v. Harvard, 64 A.3d 690, 699 (Pa. Super.

2013), appeal denied, 77 A.3d 636 (Pa. 2013) (citation omitted).

     Here, at trial, the Commonwealth produced the following evidence to

support Gibbs’ conviction for aggravated assault.     Devoun Handy gave a

statement to police in which he described the October 24, 2012, shooting.

Handy stated he and Gibbs “had words at 300 Busti Street. [Gibbs] came

back out of the building with two handguns and he told me to stop playing

with him. I started backing up and he started shooting at me. I ran and he

ran off.” N.T., 12/8/2014, at 52. Anthony Wells also told the police he saw

Gibbs shoot at Handy on October 24, 2012.       See N.T., 12/5/2014, at 17.


                                    -8-
J-S65028-17


Following the November 17, 2012, shooting, several witnesses gave

statements to the police indicating they were aware Gibbs had attempted to

shoot Handy three weeks earlier at 300 Busti Street. See N.T., 12/4/2014,

at 152-152, 243; N.T., 12/5/2014, at 41-42.

      Other evidence corroborated the witnesses’ statements. At around 5:10

p.m. on October 24, 2012, police received multiple reports of a shooting. The

FBI’s analysis of cell phone records placed Gibbs near the location of the

shooting on that date. Further, Gibbs sent several text messages shortly after

the shooting indicating he was the perpetrator and he was hiding from the

police. For instance, Gibbs sent the following text messages to a contact listed

as “Nye-Nye” the night of the shooting: “My name in the air. Heavy. Like on

the tip. 5-0. No.”; “He been asking for it. He begged for that. He lucky my

shit locked up on me.”; “Last thing do the cops know my handle?”          N.T.,

12/5/2014, at 99-104. Nye-Nye also sent Gibbs a text message stating: “UK

. . . anything I hear and who is snitching, I got your back, cuz. Just be safe

out there, please, and I love you.” Id. at 104-105. On October 28, 2012,

Gibbs sent the following text message: “They talking still, Nye-Nye?” Nye-

Nye responded: “Nah, they not talking. I don’t think the cops looks for you

either. And Winky says call her.” Id. at 105-106.

      Based upon the witnesses’ statements and the text messages, the jury

could conclude that Gibbs used a firearm in an attempt to cause serious bodily

injury to Devoun Handy during the October 24, 2012, incident. Therefore, we


                                     -9-
J-S65028-17


find Gibbs’ aggravated assault conviction was supported by sufficient

evidence.

      Moreover, Gibbs stipulated to the fact that his prior record disqualified

him from possessing a firearm. Accordingly, the Commonwealth presented

sufficient evidence to support his convictions for persons not to possess a

firearm and carrying a firearm on a public street in Philadelphia, in connection

with the October 24, 2012, incident.

      With respect to the conviction of persons not to possess firearms arising

from Gibbs’ November 23, 2012, arrest and the search of Rasheedah Malone’s

house, we note the arresting officer testified that he heard Gibbs run upstairs

to the second-floor front bedroom when Malone answered the door. Police

recovered a .22-caliber revolver from a shelf above the closet in that bedroom,

where Malone stated Gibbs kept the gun. Anthony Wells had previously told

police that Gibbs used a .22-caliber firearm to shoot at Handy on October 24,

2012. Additionally, the police found mail addressed to Gibbs in the bedroom,

which indicated he was an occupant of the room. This evidence was sufficient

to prove Gibbs had constructive possession of the revolver, and, consequently,

to sustain his conviction for persons not to possess firearms at Docket No.

4779-2013.    Accordingly, we agree with counsel’s assessment that any

challenge to the sufficiency of the evidence supporting Gibbs’ convictions is

frivolous.

      Next, the Anders brief presents a claim that the trial court improperly


                                     - 10 -
J-S65028-17


denied Gibbs’ challenge to the weight of the evidence underlying his

convictions. See Anders Brief at 13.

      We review a claim that a verdict was against the weight of the evidence

according to the following principles:

         “[A]n allegation that the verdict is against the weight of the
         evidence is addressed to the discretion of the trial court.”
         Commonwealth v. Sullivan, [] 820 A.2d 795, 805-06 (Pa.
         Super. 2003). “Appellate review of a weight claim is a
         review of the exercise of discretion, not of the underlying
         question of whether the verdict is against the weight of the
         evidence.” Commonwealth v. Widmer, [] 744 A.2d 745,
         753 (Pa. 2000). “[A] new trial should be awarded when the
         jury’s verdict is so contrary to the evidence as to shock one’s
         sense of justice and the award of a new trial is imperative
         so that right may be given another opportunity to prevail.”
         Sullivan, 820 A.2d at 806 (citation omitted).

Commonwealth v. Wright, 846 A.2d 730, 736-737 (Pa. Super. 2004).

      In the present case, Gibbs properly filed a post-sentence motion in

which he challenged the weight of the evidence supporting his convictions.

See Motion for New Trial, filed 4/9/2015, at unnumbered 2. However, the

trial court never specifically addressed the weight claim because the motion

was denied by operation of law. Moreover, the judge who presided over Gibbs’

jury trial is no longer sitting in the Philadelphia County Court of Common Pleas.

In such a case, the Pennsylvania Supreme Court has carved an exception to

the general rule that “a weight of the evidence claim is primarily addressed to

the discretion of the judge who actually presided at trial.” Armbruster v.

Horowitz, 813 A.2d 698, 702 (Pa. 2002). The Armbruster Court held:




                                     - 11 -
J-S65028-17


       [W]here a properly preserved weight of the evidence claim is
       raised on appeal and the judge who presided at trial failed to rule
       on the claim and is now permanently unavailable to do so, the
       claim must be reviewed by the appellate tribunal in the first
       instance. We are confident in the ability of our appellate courts to
       apply this exception appropriately, with an eye to the delicate
       balance that exists between the jury’s exclusive role in assessing
       credibility, and our longstanding recognition of the power in courts
       to allow justice another opportunity to prevail when a verdict
       nevertheless shocks the judicial conscience. In this regard, we
       note that our appellate courts are well-familiar with weight claims.
       Although appellate review has been confined to an assessment of
       the trial judge’s exercise of discretion, it obviously has been
       necessary to consider the proper role and contours of the weight
       of the evidence doctrine, in evaluating that exercise of discretion.

Id. at 705. Therefore, we may proceed to an examination of Gibbs’ weight of

the evidence claim absent a trial court opinion.

       The problem herein, however, is that Gibbs has failed to provide any

argument to support a finding that the verdicts were against the weight of the

evidence in either his post sentence motion or Anders brief.6 See Motion for

New Trial, filed 4/9/2015, at unnumbered 2 (asserting his convictions “were

against the weight of the evidence[, such evidence being] incapable of

supporting the aforesaid criminal convictions”); Anders Brief at 11-12.

Accordingly, absent a specific basis to conclude the jury’s verdict was against

the weight of the evidence, we conclude this claim is waived, and agree with

counsel’s determination that the issue on appeal is frivolous.


____________________________________________


6Gibbs did not address the weight claim in his pro se response to counsel’s
Anders brief.



                                          - 12 -
J-S65028-17


      The third issue identified in the Anders brief challenges the trial court’s

denial of Gibbs’ motion to suppress the evidence recovered during the search

of Rasheedah Malone’s house. Gibbs contends the search was unlawful due

to a typographical error in the number of the search warrant for the house.

Gibbs further claims the search warrant for Gibbs’ cell phone was based on an

affidavit of probable cause containing inaccurate information.      Specifically,

Gibbs avers the affidavit incorrectly stated that his uncle identified Gibbs’

phone number for the police. See Anders Brief at 12-13.

      In his pro se response to the Anders brief, Gibbs raises additional

related claims that (1) the police arrested Gibbs in Malone’s residence without

a physical warrant and obtained Malone’s signature consenting to the police

entry after the fact, while she was in custody; (2) the police lacked probable

cause to believe that evidence of firearms violations would be found in

Malone’s residence; and (3) the search warrant was overbroad because it

sought, inter alia, “any other items deemed to be of evidentiary value.” See

Anders Brief Opposition, 5/12/2017, at 16-19.

      Our standard of review of a trial court’s denial of a motion to suppress

is as follows:

         When we review the ruling of a suppression court, we must
         determine whether its factual findings are supported by the
         record. Where the defendant challenges an adverse ruling
         of the suppression court, we will consider only the evidence
         for the prosecution and whatever evidence for the defense
         which is uncontradicted on the record as a whole; if there is
         support on the record, we are bound by the facts as found
         by the suppression court, and we may reverse that court

                                     - 13 -
J-S65028-17


         only if the legal conclusions drawn from these facts are
         erroneous. Moreover, even if the suppression court did err
         in its legal conclusions, the reviewing court may
         nevertheless affirm its decision where there are other
         legitimate grounds for admissibility of the challenged
         evidence.

Commonwealth v. Laatsch, 661 A.2d 1365, 1367 (Pa. 1995).

      A search warrant is constitutionally valid if it: (1) describes the place to

be searched and the items to be seized with specificity; and (2) is supported

by probable cause to believe that the items sought will provide evidence of a

crime. Commonwealth v. Ruey, 892 A.2d 802, 810 (Pa. 2006).

         In determining whether a search warrant is supported by
         probable cause, appellate review is confined to the four
         corners of the affidavit. Probable cause, in turn, is a
         practical,     non-technical    concept    which    requires
         consideration of the totality of the circumstances. The
         district judge that is requested to issue a warrant makes a
         practical, common-sense determination as to whether,
         given all of the facts and circumstances provided in the
         affidavit, including the veracity and basis of knowledge of
         the persons supplying hearsay information, there is a fair
         probability that contraband or evidence of a crime will be
         found in a certain locale. The duty of the reviewing court is
         to simply ensure that the district judge had a substantial
         basis for concluding that probable cause existed.

Commonwealth v. Galvin, 985 A.2d 783, 796 (Pa. 2009).                      “[T]he

Pennsylvania Supreme Court has instructed that search warrants should be

read in a common sense fashion and should not be invalidated by hyper-

technical interpretations. This may mean, for instance, that when an exact

description of a particular item is not possible, a generic description will

suffice.” Id. at 828 (citation omitted).


                                     - 14 -
J-S65028-17


       Instantly, on November 20, 2012, a warrant was issued for Gibbs’ arrest

for violating his parole in a previous case. At the suppression hearing, the

arresting officer testified that he received a call on November 23, 2012,

informing him that Gibbs was wanted for a parole violation and could be

located at Malone’s residence.         The officer confirmed the existence of the

warrant by checking the NCIC/PCIC criminal databases. See N.T., 12/2/2014,

at 7, 16, 22-23. Thus, Gibbs’ arrest was lawful, regardless of whether the

officer physically possessed the arrest warrant when he took Gibbs into

custody. See Commonwealth v. Blakney, 396 A.2d 5 (Pa. Super. 1978)

(stating fact that arrest was made by police officer who had knowledge of

arrest warrant, but did not have physical possession of it at time of arrest,

would not affect its validity).      Moreover, whether Malone consented to the

officer’s entry into her house has no bearing on the validity of Gibbs’ arrest. 7

See Commonwealth v. Stanley, 401 A.2d 1166 (Pa. Super. 1979) (stating

arrest warrants represent judicial sanction of deprivations of suspects’

liberties; possession of warrants was completely self-validating justification

for arrests regardless of circumstances under which police reached the

location where they served warrants).              Therefore, Gibbs’ challenge to his

arrest is frivolous.


____________________________________________


7 Additionally, none of the evidence Gibbs sought to suppress was recovered
during the initial entry of the police into the house to arrest him. That
evidence was recovered during a search later in the day after the police had
secured a search warrant.

                                          - 15 -
J-S65028-17


      With regard to Gibbs’ objection to the search warrant, we note that the

number on the search warrant (169852) differed by one digit from the number

on the attached affidavit of probable cause (169842).       At the suppression

hearing, the detective who prepared the search warrant testified that the

discrepancy was due to a typographical error, and the affidavit pertained to

Malone’s residence. See N.T., 12/2/2014, at 44-45. The search warrant and

the affidavit both have the same date and refer to the same address to be

searched. The body of the affidavit makes clear it was intended to establish

probable cause for a search of Malone’s residence following Gibbs’ arrest at

that location.   Therefore, the trial court properly determined the patent

typographical error in the affidavit did not require suppression of the evidence

recovered from the house. See Commonwealth v. Leed, 142 A.3d 20 (Pa.

Super. 2016) (stating trial court was entitled to consider totality of

circumstances set forth in affidavit of probable cause; obvious typographical

error in affidavit did not invalidate search warrant).

      We further reject Gibbs’ contention that the search was unsupported by

probable cause. The search warrant sought the following evidence:

         Handguns, Firearms, Ammunition or other ballistic type
         evidence; proof of ownership/registration of vehicles; proof
         of residency/occupation; dark colored hoodie type jacket;
         and any other items deemed to be of evidentiary value.

Commonwealth’s Exhibit C-72.        The attached affidavit of probable cause

established the following: Zykia Sanders was shot and killed on November 17,

2012, outside 4445 Holden Street, where several people were gathered; a

                                     - 16 -
J-S65028-17


witness to the incident identified Gibbs as the shooter; Handy told police he

was in the crowd and had a problem with Gibbs, who had shot at him in the

same area approximately one month earlier; an additional witness told police

he had heard people saying Gibbs had shot Sanders, but she was not the

intended target; the witness also stated he saw Gibbs use two handguns to

shoot at one of the males in the crowd approximately three to four weeks

earlier; Gibbs was on parole for a prior murder conviction; police obtained an

arrest warrant for Gibbs and arrested him in Malone’s residence on November

23, 2012; Malone told police Gibbs had been staying with her since August

2012. Accordingly, the information in the affidavit established probable cause

to search Malone’s house for evidence related to the murder of Sanders.

      Gibbs’ specific claim regarding the breadth of the search warrant is

waived. We note that Gibbs did assert, in passing, that the search warrant

for Malone’s residence was overbroad in his pro se motion to suppress filed on

October 20, 2014. However, this pro se filing was a legal nullity because Gibbs

was represented by counsel at that time. See Commonwealth v. Tedford,

960 A.2d 1, 10 n.4 (Pa. 2008) (stating criminal defendant represented by

counsel is not entitled to “hybrid representation”—i.e., he cannot litigate

certain issues pro se while counsel forwards other claims); Commonwealth

v. Ruiz, 131 A.3d 54, 56 n.4 (Pa. Super. 2015) (stating that defendant’s pro

se filing in trial court was legal nullity since he was represented by counsel).

Counsel did not raise the issue of the warrant’s scope either in a written motion


                                     - 17 -
J-S65028-17


or at the suppression hearing, where counsel litigated two distinct claims. See

supra, at 3 n.2.    Therefore, the court had no opportunity to address this

specific argument, and it is waived on appeal. See Pa.R.A.P. 302(a) (issues

not raised in lower court are waived and cannot be raised for first time on

appeal).

      With regard to Gibbs’ claims concerning the search of his cell phone, we

note that during a sidebar conference at trial, defense counsel objected to the

validity of the search warrant authorizing a forensic examination of Gibbs’

phone.     See N.T., 12/4/2014, at 11-14.     Counsel alleged the supporting

affidavit of probable cause inaccurately stated that Gibbs’ uncle identified

Gibbs’ phone number in a statement to the police.            See id. at 13.

Nonetheless, counsel acknowledged that Gibbs’ uncle told police his cell phone

had Gibbs’ phone number stored in it under the nickname “Meen,” and the

police then obtained Gibbs’ phone number through a search of his uncle’s

phone. See id. at 11-12. This issue is arguably waived based upon Gibbs’

failure to raise it in his pretrial suppression motion. See Pa.R.Crim.P. 581(B)

(stating: “Unless the opportunity did not previously exist, or the interests of

justice otherwise require, such motion [to suppress] shall be made only after

a case has been returned to court and shall be contained in the omnibus

pretrial motion set forth in Rule 578. If timely motion is not made hereunder,

the issue of suppression of such evidence shall be deemed to be waived”).

Furthermore, the fact that Gibbs’ uncle told police the contact name for Gibbs


                                    - 18 -
J-S65028-17


in his phone, instead of reciting the digits of Gibbs’ phone number, is

inconsequential.   In either case, Gibbs’ uncle provided the number to the

police. Accordingly, the record supports the trial court’s suppression rulings,

and we conclude counsel correctly determined any challenge to those rulings

is frivolous.

      The final issue raised in the Anders brief involves a generic challenge

to the discretionary aspects of Gibbs’ sentence.

      A challenge to the discretionary aspects of a sentence is not absolute,

but rather, “must be considered a petition for permission to appeal.”

Commonwealth v. Best, 120 A.3d 329, 348 (Pa. Super. 2015) (citation and

internal citation omitted). To reach the merits of such a claim, this Court must

determine:

          (1) whether the appeal is timely; (2) whether [the
          defendant] preserved [the] issue; (3) whether [the
          defendant’s] brief includes a concise statement of the
          reasons relied upon for allowance of appeal with respect to
          the discretionary aspects of sentence; and (4) whether the
          concise statement raises a substantial question that the
          sentence is appropriate under the sentencing code.

Commonwealth v. Edwards, 71 A.3d 323, 329-30 (Pa. Super. 2013)

(citation omitted), appeal denied, 81 A.3d 75 (Pa. 2013).             “[I]ssues

challenging the discretionary aspects of a sentence must be raised in a post-

sentence motion or by presenting the claim to the trial court during the

sentencing proceedings. Absent such efforts, an objection to a discretionary

aspect of a sentence is waived.” Cartrette, supra at 1042.


                                     - 19 -
J-S65028-17


       Here, Gibbs failed to challenge the discretionary aspects of his sentence

at sentencing or in a timely filed post-sentence motion. See Pa.R.Crim.P. 720

(A)(1).      Therefore, any claims regarding the discretionary aspects of his

sentence are waived on appeal, and counsel properly determined that this

issue is frivolous.

       Although Gibbs failed to set out issues separately for this Court’s review

in his pro se response to the Anders brief, we are able to glean several

additional claims. First, Gibbs argues that Anthony Wells’ statement to the

police was the product of police suggestion. See Anders Brief Opposition,

5/12/2017, at 9. He contends both Wells and Handy subsequently retracted

their statements to police that Gibbs shot at Handy during the October 24,

2012, incident. Gibbs concludes the witnesses’ prior statements incriminating

him were inadmissible as substantive evidence. See id. at 10.

       This issue is waived. There is no indication in the record that Gibbs

challenged the admissibility of either Wells’ or Handy’s statements to police.

See Pa.R.A.P. 302(a); Commonwealth v. Thoeun Tha, 64 A.3d 704 (Pa.

Super. 2013) (stating failure to raise contemporaneous objection to evidence

at   trial    waives   claim   on   appeal;     even   if   defendant   did   provide

contemporaneous objection, failure to cite to that objection renders claim

unreviewable). Accordingly, we need not address this issue any further.

       Second, Gibbs insists the trial court improperly admitted text messages

from the cell phone of his uncle, Bruce Gibbs. See Anders Brief Opposition,


                                       - 20 -
J-S65028-17


5/12/2017, at 10-12. Gibbs contends his confrontation rights were violated

because he could not cross-examine his uncle, who was deceased at the time

of trial. He further claims the trial court initially sustained an objection to the

text messages, but subsequently abused its discretion when it decided to

admit them in evidence.

      At trial, during direct examination of Detective Verrecchio, the

Commonwealth introduced a copy of the statement Gibbs’ uncle gave to the

detective. In referring to the statement, the prosecutor asked, “And Mr. Bruce

Gibbs who is now deceased at that time, did he give you his cell phone

number?” N.T., 12/3/2014, at 252. Defense counsel objected on hearsay

grounds, and the court sustained the objection.            When questioning of

Detective Verrecchio resumed, the prosecutor asked, “Did you come into

possession of [Bruce Gibbs’] cell phone?”        N.T., 12/4/2014, at 16.       The

prosecutor then inquired about a forensic examination the detective

performed on the cell phone, which revealed the phone’s number. Id. at 16-

17. Defense counsel raised no objection to this line of questioning, which did

not elicit any text messages or other statements made by Gibbs’ uncle, and

the trial court did not alter its earlier evidentiary ruling.     Because Gibbs’

argument relies on a mischaracterization of the record, we conclude it is

frivolous.

      Lastly, Gibbs contends the Commonwealth fabricated text messages

associated with his own cell phone number and failed to turn over the text


                                      - 21 -
J-S65028-17


messages and other cell phone data to the defense before trial. See Anders

Brief Opposition, 5/12/2017, at 12-16. Gibbs again misconstrues the record.

During a sidebar conference, defense counsel stated the Commonwealth

appeared to have obtained the text messages through a forensic examination

of Gibbs’ cell phone, which was not authorized by the search warrant issued

to the service provider, T-Mobile. The prosecutor, however, responded that

defense counsel was looking at the wrong search warrant—a separate search

warrant had authorized the forensic examination conducted by the police.

Defense counsel then confirmed that this resolved the issue.        See N.T.,

12/4/2014, at 5-10.        Counsel did not allege that the texts had been

“manufactured” by the Commonwealth, and Gibbs provides no evidence for

this allegation.

      Additionally, Gibbs points to no part of the record where an objection

was raised to the Commonwealth’s alleged failure to disclose certain evidence

prior to trial.    Gibbs merely cites a comment made in passing by defense

counsel during the sidebar discussion about how the Commonwealth obtained

Gibbs’ text messages:

          However, all this does in terms of the warrant is talk about
          getting certain cell information from T-mobile. And that
          information plus other cell tower information was provided
          to counsel during the course of the lead up to trial.

          Now, the text data was not provided to counsel. I know Ms.
          Donnelly sent me an e-mail on Friday November 20th that
          had attachments to it. But I believe I was having difficulty
          opening that data. And she resent the data the following
          Monday, which I was able to open and take a look at.

                                     - 22 -
J-S65028-17



Id. at 7. Counsel did not raise an objection based upon the lack of pretrial

disclosure and actually conceded that the Commonwealth ultimately turned

over the evidence in question prior to trial. To the extent Gibbs complains

about any other alleged violations of the rules regarding pretrial disclosure of

evidence, those claims are waived.      See Pa.R.A.P. 302(a); Thoeun Tha,

supra.

      Accordingly, our review of the issues addressed in counsel’s Anders

brief, as well as the claims raised in Gibb’s pro se response, reveals no non-

frivolous claims for appeal. Therefore, we affirm the judgment of sentence

and grant counsel’s petition to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/18




                                     - 23 -